                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR.                              CIVIL ACTION

                     v.                            NO. 16-1406

MILLERSVILLE UNIVERSITY OF PA,
et al.

                                      MEMORANDUM

KEARNEY,J.                                                                    February 14, 2020


       A student admitted to a university's clinical program on a probationary basis who is then

dismissed from the program due to his continuing shortfall in grades may understandably be

upset. He may view the dismissal as unfair. He may try to shift blame to the university and its

agents. But he may not violate the law in manifesting his disappointment. If he does, the

university and its officials may find he violated its code of conduct. But the university officials

must offer an acceptable level of due process, including notice and an opportunity to be heard,

before an extended suspension.     We today return to Artis C. Carroll, Jr.' s pro se multiple

challenges to Millersville University's suspension of him from a clinical program several years

ago. We earlier dismissed the University as immune. After parsing through dozens of pages of

pro se allegations, we today dismiss most of his claims with prejudice. But he may proceed on a

due process claim against two university agents as he pleads, and there is no contrary argument,

a lack of notice of the charges for his March 26, 2015 conduct before his alleged hearing on

April 15, 2015 or providing accurate notice of the April 15, 2015 hearing. Mr. Carroll may

proceed on this due process claim against Director Austin and Vice President Richardson. We

require discovery and possible trial whether these two agents deprived Mr. Carroll of due

process.
I.      Background

        A.      Alleged pro se facts

        Millersville University accepted Artis C. Carroll as a student in July 2011. 1 In Fall 2012,

Mr. Carroll changed his major from Biology to Allied Health Technologies - Respiratory

Therapy, a program within the University's Biology Department. 2

                          The University's Respiratory Therapy Program

        The University's Allied Health Respiratory Therapy Program (Program) involves two-

years of course work at the University and nineteen months of clinical training at UPMC

Pinnacle - Lancaster Regional Medical Center. 3 The University designed clinical training to

"provide the student with all of the skills needed to practice as a graduate respiratory therapist. " 4

The Director of the Program's clinical component is Elaine Chrissos and its Assistant Director is

Jarrod Harleman. 5

       The Program has a Student Handbook advising students on Program requirements and

expectations. 6 The Handbook also guides dismissal policy: "A student may be dismissed from

the Program for: (1] Earning less than a 1.0 average in any program course; (2] Failing to meet

the terms of a probation; [3] Demonstrating a level of clinical proficiency which is consistently

lower than the acceptable standard of hazardous to patient while on probation; [or,] [4] Health,

achievement or conduct warranting such action. " 7

 The University admits Mr. Carroll to the Program's clinical training on probationary status.

       Around February 2014, the University's Respiratory Therapy Selections Committee

interviewed Mr. Carroll for placement in the Program's clinical component. 8 Mr. Carroll then

had a 2.35 grade point average in science and mathematics courses and 2.51 overall grade point



                                                  2
average. 9 The Selections Committee told Mr. Carroll his "science/mathematics [grade point

average] [was] below the ... 2.50 for [Allied Health Technologies] ... required to enter the

clinical program." 10    But based on positive interviews and letters of recommendation, the

Committee "offer[ed Mr. Carroll] a position in the clinical program, beginning May19 [sic], on a

probationary status." 11 The Selections Committee explained if Mr. Carroll's science/math grade

point average became a "2.50 ... or better" after the Summer 2014 semester, the Department

would remove him from probationary status. 12

       Mr. Carroll began the clinical aspect of the Program in Summer 2014. 13         After the

Summer 2014 semester, Mr. Carroll had a 2.35 grade point average in science and mathematics

courses and a 2.50 overall grade point average. 14 Mr. Carroll does not allege the Department

removed him from probation after the Summer 2014 semester.

                           Director Chrissos dismisses Mr. Carroll from
                          the University's Respiratory Therapy Program.

       In the Fall 2014 semester, Mr. Carroll enrolled in six clinical courses. 15 Early in the

semester, Mr. Carroll, who is an African American, called University Professor Dr. John Hoover

and Dean of the Math and Science Department Dr. Robert Smith complaining Director Chrissos

and Assistant Director Harleman racially discriminated against him. 16       Mr. Carroll claimed

Director Chrissos and Assistant Director Harleman called him racially charged names, made

racist jokes, and gave him the middle finger. 17 Mr. Carroll alleges Dean Smith told him Director

Chrissos and Assistant Director Harleman are not University employees and to wait before filing

a formal complaint. 18   Mr. Carroll filed a formal complaint in mid-October to the University's

Executive Director of Human Resources about the alleged discrimination. 19

       In mid-October 2014, Mr. Carroll filed a different formal complaint alleging Director

Chrissos failed to follow the Respiratory Therapy Program grading scale and denied him access


                                                3
to his student records. 20    Later in the semester, Director Chrissos and Assistant Director

Harleman tol~ Mr. Carroll "he will be subjected to [d]ismissal before final grades are posted with

the [University] Registrar." 21 Mr. Carroll appealed the dismissal to a panel, claiming Director

Chrissos again Jailed to follow the Program's grading scale and also arguing Director Chrissos

prematurely dismissed him from the Program by not placing him on probation. 22 The panel

upheld Mr. Carroll's dismissal from the Program. 23

       The University released Fall 2014 Semester grades in late December. Mr. Carroll

received a D-minus in Respiratory Assessment and Therapeutic Care and Clinical Practice 1.24

Mr. Carroll believes he should have received a C in at least one of these courses but Director

Chrissos failed to follow the Handbook grading scale. 25 Mr. Carroll claims Director Chrissos did

not follow the Handbook grading scale and lowered Mr. Carroll's grade from a C to a D because

she wanted to dismiss Mr. Carroll from the Program. 26 He alleges Director Chrissos then

changed Mr. Carroll's D to a D-minus to "cover up" dismissing Mr. Carroll from the Program

without placing Mr. Carroll on probation. 27 Mr. Carroll claims he "notice[d]" the change when

the University's Registrar posted grades. 28

       Mr. Carroll contested the D-minus grades by emailing Dean Smith. 29 Dean Smith replied

by attaching the grade appeal procedure. 30 The grade appeal procedure involved a three-step

process. 31 Mr. Carroll claims he met the first step by going to the Clinic to speak to Director

Chrissos and Assistant Director Harleman and to ask to see his student records. 32 But he claims

Director Chrissos refused to speak to him and a security guard escorted him out of the facility. 33

Mr. Carroll followed the second step by visiting Professor Hoover, Chairman of the biology
                                                                                           35
department, to discuss the grades. 34 Professor Hoover found all grades were correct.           Mr.




                                                4
Carroll then followed the third step by filing a written appeal with Dean Smith. 36 Dean Smith

denied the appeal and assured Mr. Carroll the "Fall 2014 final grades are fair and correct."37

      The University finds Mr. Carroll violated the University's Student Code of Conduct.

        Mr. Carroll returned for the Spring 2015 semester and still expected to graduate with a

degree in Liberal Arts in December 2015. 38 In February of the Spring semester, the University's

Judicial Affairs Assistant Director Ron Wiafe charged Mr. Carroll with violating the

University's student code of conduct. 39 Assistant Director Wiafe based the charges on Mr.

Carroll's conduct during numerous student records requests. 40 Assistant Director Wiafe held a

hearing on these charges; Mr. Carroll says Assistant Director Wiafe failed to "produce any

evidence to support the charges."41 At the hearing, Assistant Director Wiafe found Mr. Carroll

violated the student code of conduct and required him to attend counseling. 42

       Mr. Carroll served Dean Smith with a Family Educational Rights and Privacy Act

(FERPA) Request form to access his records. 43 On March 25, 2015, the University held a

FERPA meeting where Dean Smith and Professor Hoover gave Mr. Carroll about half of the

requested documents. 44 Professor Hoover told Mr. Carroll ifhe continued requesting documents,

the University would charge him with violating the student code of conduct. 45 Dean Smith told

Mr. Carroll they discovered a grade mistake-a D-minus in Respiratory Assessment and

Therapeutic Care should have been a D-and told Mr. Carroll they sent a grade change form to

the Registrar's office. 46 Mr. Carroll asked for a copy of this grade change form, but Dean Smith

replied he would have to pick it up from the Registrar's office. 47

       When Mr. Carroll went to the Registrar's office, Registrar employee Wendy "Doe" told

Mr. Carroll the office did not have the grade change form; she then called her colleague Amnita

Breaux and asked Mr. Carroll to leave or she would call the University's Police Department. 48



                                                  5
Mr. Carroll did not leave until two officers arrived-Sergeant Jason Flood and Officer Christian

Yanak. 49 Mr. Carroll claims Sergeant Flood told him to contact Vice President of Student

Affairs Thomas Richardson before returning to the Registrar's office. 50

        The following day, March 26, 2015, Vice President Richardson advised Mr. Carroll the

grade change form could be picked up at the Registrar's office. 51 When Mr. Carroll went to the

Registrar's office to collect the form, Registrar employee John Sicotte met Mr. Carroll in the

hallway and told him to leave the building. 52       Mr. Carroll alleges he began to leave the

Registrar's office when Sergeant Flood confronted and arrested him. 53 Sergeant Flood brought

Mr. Carroll back to the University's police station and handcuffed him while Sergeant Flood's

colleague, Officer Phoulideth Chanthongthip, went to the Registrar to investigate the incident. 54

After returning to the station, Officer Chanthongthip cited Mr. Carroll for defiant trespass, actual

communication to the actor. 55 Mr. Carroll claims Deputy Chief Howard Bauman then changed

the charge to a summary offense-simple trespass with intent to terrorize. 56

        On March 27, 2015, Judicial Affairs Director Lori Austin emailed Mr. Carroll requesting

a meeting. 57 At the meeting, Director Austin handed Mr. Carroll three letters. 58 The first two

letters alerted Mr. Carroll to charges against him for the incidents occurring at the Registrar on

March 25 and March 26. 59 The third letter-signed by Vice President Richardson-notified Mr.

Carroll he would be placed on immediate interim suspension "solely because of what happen[ed]

at the [University's] Registrar's Office" and advised he should remain off University property or

they would charge him with trespassing. 60 Mr. Carroll claims the letters did not allege facts

supporting the discipline. 61

        Mr. Carroll denied any wrongdoing and protested by remaining on the University's

campus. 62 Four days after receiving the suspension and no trespass order, University Officer



                                                 6
Richard Stuchkus arrested Mr. Carroll outside of one of his classrooms. 63 Officer Stuchkus

charged him with a defiant trespass, actual communication to actor. 64 In April 2015, Director

Austin suspended Mr. Carroll until Spring 2016. 65

       Mr. Carroll contested both the March 26 and March 31 misdemeanor trespass charges

during a jury trial in the Court of Common Pleas for Lancaster County. 66 The jury acquitted Mr.

Carroll of the March 26 charge but found him guilty of the March 31 charge for defiant

trespass. 67 Mr. Carroll received a one-year prison sentence. 68

       B.      Procedural history

       In March 2016, Mr. Carroll filed this case against Lancaster County, Pennsylvania and

Millersville University. 69   In his original complaint, Mr. Carroll pleaded he submitted an

unanswered complaint to Millersville University alleging racial discrimination, his instructors

denied him access to his student records, the University suspended him without a hearing, and

University officers arrested him unlawfully. 70 Mr. Carroll alleged violations of the First, Fifth,

Sixth, and Fourteenth Amendments, the Family Educational Rights and Privacy Act, fraud, false

imprisonment, defamation, and discrimination. 71

       Within days of this filing, the Honorable Lawrence Stengel dismissed Mr. Carroll's

claims against Lancaster County under 28 U.S.C. § 1915(e) and ordered service on the

University. 72 The University waived service in February 2017. 73

       On March 27, 2017, Mr. Carroll filed an amended complaint suing the University and

twelve additional Defendants: Director Chrissos, Assistant Director Harleman, Professor Hoover,

Dean Smith, Assistant Director Wiafe, Vice President Richardson, Director Austin, Registrar

Breaux, Former University President Dr. John Anderson, Jonathan Klapper-Lehman, University

Vice President Brian Hazlett, and UPMC - Lancaster Regional Medical Center. 74 But it appears



                                                 7
Mr. Carroll never served the twelve new. The docket shows no service of this complaint on new

Defendants, waivers, or USM-285 submissions.

        In April 2017, the University moved to dismiss under Fed. R. Civ: P. 12(b)(l) and

12(b)(6). 75   Judge Stengel allowed Mr. Carroll the opportunity to file a second amended

complaint and denied the University's motion as moot. 76 Judge Stengel explained "[t]he newly

amended complaint, however, shall be the second and last amended complaint." 77 Chief Judge

Juan Sanchez reassigned the case from Judge Stengel to Judge Joseph Leeson. 78 The University

moved to dismiss because Mr. Carroll failed to file his second amended complaint by the ordered

deadline. 79 Judge Leeson denied the University's motion without prejudice and set a new filing

deadline for Mr. Carroll. 8°   Chief Judge Sanchez reassigned the case to us. 81 We gave Mr.

Carroll another extension to file his second amended complaint. 82 Again, the University moved

to dismiss because Mr. Carroll failed to file his second amended complaint by our deadline. 83

We denied the University's motion to dismiss and gave Mr. Carroll another "last chance" to file

an amended complaint. 84 We placed the case on suspense while Mr. Carroll appealed a separate

issue relating to counsel representation. 85 Our Court of Appeals dismissed his appeal. 86

        We then gave Mr. Carroll a fourth "last chance" to file a second amended complaint. 87

Mr. Carroll filed his second amended complaint in May 2019 suing the same thirteen Defendants

from the first amended complaint and adding twelve new Defendants: Registrar employees

Sicotte, Hutchinson, and Wendy "Doe," Deputy Chief Bauman, Officers Stuchkus, Yanak, and

Chanthongthip, Sergeant Flood, Craig Stedman, Andrew Gonzalez, Tricia Boyd, and Rebecca

Mowery. 88 In total, Mr. Carroll's second amended complaint sues twenty-three individuals, sued

in their individual and official capacities, UPMC - Lancaster Regional Medical Center, and the

University.



                                                 8
        The second amended complaint asserts seven causes of action, including: 89

           •   "Count I Deprivation of Liberty and Property without Due Process of Law
               pursuant [to] 42 U.S.C. § 1983 Civil Action for Deprivation of Rights
               against Millersville University, Lori Austin, Ron Wiafe, and Thomas
               Richardson·," 90

          •    "Count [II] Deprivation of Liberty and Property without Due Process of
               Law pursuant [to] Title 42 U.S.C. § 1983 Civil Action for Deprivation of
               Rights against Lori Austin;"91

          •    "Count [III] Deprivation of Liberty and Property without Due Process of
               Law pursuant [to] Title 42 U.S.C. § 1983 Civil Action for Deprivation of
               Rights against Elaine Chrissos;"92

          •    "Count [IV] Breach of Contract against Elaine Chrissos, Jarrod Harleman,
                              , 93
               and John Hoover-"

          •    "Count [V] False Arrest and False Imprisonment against Christian Yanak,
               Richard Stuchkus, and Jason Flood;"94

          •    "Count [VI] Breach of Contract against Elaine Chrissos, Jarrod Harleman,
               Millersville University, UPMC, and John Hoover and Robert Smith;"95

          •    "Count [VII] Violation of Civil Rights Act of 1964 Title II 201(a), 203(c),
               Title III and Title IV against Millersville University, Alison Huncthington
               [sic], Wendy Doe, John Sicotte, Lori Austin, Ron Wiafe, and Thomas
               Richardson. " 96

       A week after Mr. Carroll filed his second amended complaint, the University moved to

dismiss the claims asserted against it-Counts I, VI, and VII. 97 We granted the University's

motion and dismissed the University. 98 We explained sovereign immunity barred Mr. Carroll's

claims against the University; and, even if sovereign immunity did not bar these claims, Mr.

Carroll failed to a state a claim against the University for breach of contract or under the Civil

Rights Act of 1964. 99   We reasoned Mr. Carroll failed to state a claim for breach of contract

because he alleged the University breached the Student Handbook and this Handbook could not

be plausibly be considered a contract. 100 We explained Mr. Carroll failed to state a claim under




                                                9
the Civil Rights Act of 1964 because he failed to show (for his Title II claim) the University is a

place of a public accommodation or to show Titles III and IV allow a private right of action. 101

       As for the non-University Defendants, shortly after Mr. Carroll filed the second amended

complaint, we ordered the Clerk of Court to issue summonses and directed Mr. Carroll to

"complete USM-285 forms so the [United States] Marshals can serve these Defendants." 102 In

August 2019, the Marshals returned the summonses unexecuted because they never received the

USM-285 forms from Mr. Carroll. 103 A few days after the Marshals returned the summonses

unexecuted, we ordered Mr. Carroll to show cause in a memorandum as to "why we should not

dismiss this case against these remaining parties for failure to prosecute.'' 104 Mr. Carroll filed a

timely response to our show cause order where he explained he believed he "timely responded"

to our order directing him to complete USM-285 forms when he filed a "Motion for Service" on

this docket in May 2019 identifying the names and addresses of all Defendants. 105 Mr. Carroll

also stated he sent USM-285 forms to the Marshals in late August. 106 The Marshals confirmed

they had received the USM-285 forms. We ordered the Clerk of Court to re-issue summonses

and directed the Marshal to serve the summonses and second amended complaint to all unserved

Defendants.

II.    Analysis

       Fourteen Defendants now move to dismiss the claims against them. 107 Two moving

Defendants-Former University President Anderson and Student Affairs Vice President

Hazlett-move to dismiss because Mr. Carroll does not plead facts or claims against them. We

also evaluate whether to dismiss claims against three other Defendants, Deputy Chief Bauman,

Officer Chanthongthip, and Registrar Breaux, because Mr. Carroll does not plead claims against

them. The other eight moving Defendants-Professor Hoover, Vice President Richardson,



                                                 10
Director Austin, Sergeant Flood, Officer Stuchkus, Registrar Sicotte, Retired Dean Smith,

Assistant Director Wiafe, and Registrar Hutchinson-move to dismiss claims asserted against

them.

        A.      Mr. Carroll fails to state a claim against Former University President
                Anderson, Student Affairs Vice President Hazlett, Deputy Chief Bauman,
                Officer Chanthongthip, and Registrar Breaux.

        Mr. Carroll names Former University President Anderson, Student Affairs Vice President

Hazlett, Deputy Chief Bauman, Officer Chanthongthip, and Registrar Breaux as Defendants in

his second amended complaint.        But Mr. Carroll does not allege any facts about President

Anderson or Vice President Hazlett, nor does Mr. Carroll name them in his "Statement of

Claims."     Mr. Carroll also fails to state claims against Deputy Chief Bauman, Officer

Chanthongthip, and Registrar Breaux. President Anderson and Vice President Hazlett move to

dismiss arguing they cannot be named as Defendants without Mr. Carroll stating facts or legal

claims against them. We agree, and include Deputy Chief Bauman, Officer Chanthongthip, and

Registrar Breaux in our analysis.

        A complaint failing to state a defendant's specific acts of violating the plaintiffs rights

fails to meet the requirements of Rule 8(a)(2) of the Federal Rules of Civil Procedure. 108 Mr.

Carroll does not plead any specific facts about President Anderson or Vice President Hazlett. He

fails to meet Rule 8(a)(2). Mr. Carroll fails to show what President Anderson or Vice President

Hazlett did or did not do to affect his legal rights. He fails to state a claim against either of these

Defendants in the second amended complaint. He also fails to state a claim against Deputy Chief

Bauman, Officer Chanthongthip, and Registrar Breaux.

        At this point in this already three-year old litigation, we will not allow Mr. Carroll to

amend his complaint for a fourth time to plead a cause of action against Former University



                                                  11
President Anderson, Vice President Hazlett, Deputy Chief Bauman, Officer Chanthongthip, or

Registrar Breaux. The alleged events giving rise to this lawsuit occurred in Fall 2014 to Spring

2015. This is Mr. Carroll's second amended complaint. We have allowed Mr. Carroll numerous

chances to amend--even giving him a "fourth last chance" to file the second amended complaint

before us. There is no basis to allow Mr. Carroll another attempt to state a claim against Former

University President Anderson, Vice President Hazlett, Deputy · Chief Bauman, Officer

Chanthongthip, or Registrar Breaux for events occurring between four and five years ago. We

dismiss Former University President Anderson, Vice President Hazlett, Deputy Chief Bauman,

Officer Chanthongthip, and Registrar Breaux with prejudice.

       B.     Some of Mr. Carroll's claims against Defendants fail for reasons addressed
              in our June 6, 2019 Memorandum.

       Our June 6, 2019 Order and Memorandum dismissed the University. We concluded

sovereign immunity barred Mr. Carroll's claims against the University; and, even if sovereign

immunity did not bar these claims, Mr. Carroll failed to a state claim against the University for

breach of contract or under the Civil Rights Act of 1964. 109 The moving Defendants today-

who are all employees of the University-argue the law affords them sovereign immunity for

claims Mr. Carroll brings against them in their official capacity. Moving Defendants who are

sued for breach of contract or under the Civil Rights Act of 1964 also move to dismiss these

claims for the same reasons explained in our June 6, 2019 Memorandum.

              1.      University employees are entitled to sovereign immunity for Mr.
                      Carroll's claims against them in their official capacity.

       Mr. Carroll sues the eight remaining· moving Defendants-Professor Hoover, Vice

President Richardson, Director Austin, Sergeant Jason Flood, Officer Stuchkus, Registrar

Sicotte, Retired Dean Smith, and Assistant Director Wiafe-in their individual and official



                                               12
capacities. Each Defendant argues sovereign immunity shields them from suit in their official

capacities as University employees.

         Holding sovereign immunity barred claims against the University, we explained the

"Eleventh Amendment bars suits against a state by its own citizens" unless (1) Congress

"authorize[s] such a suit" or (2) the State "waive[s] its sovereign immunity by consenting to

suit." 110   We found Congress had not authorized suits nor had the Commonwealth waived

immunity for claims of due process, breach of contract, or for violation of the Civil Rights Act of

1964.

         We now consider whether the law also bars University employees from being sued in

their official capacities. "Individual state employees sued in their ·official capacity are also

entitled to Eleventh Amendment immunity because 'official-capacity suits generally represent

only another way of pleading an action' against the state.'" 111 Individual state employees enjoy

sovereign immunity if their actions are taken "within the scope of [their] duties." 112

         The eight remaining individual Defendants all claim sovereign immunity because Mr.

Carroll identifies them in the complaint as University employees. Sergeant Jason Flood and

Officer Stuchkus are employees of the University's Police Department. 113 Professor Hoover

teaches in the University's Biology Department. 114 Dr. Robert Smith is the retired University

Dean of the Math and Science Department. 115 Vice President Richardson, Assistant Director Ron

Wiafe, and Director Austin work in the University's Judicial Affairs Department. 116 John Sicotte

works for the University's Registrar. 117     Each moving Defendant is a state employee; Mr.

Carroll's claims relate to these employees actions within the scope of their duties. Sovereign

immunity applies to these officials to actions asserted against them in their official capacity




                                                 13
unless Congress authorized suit or the Commonwealth of Pennsylvania waived immunity for Mr.

Carroll's claims.

        We already ruled there is no waiver of sovereign immunity for due process, breach of

contract, or for a violation for the Civil Rights Act of 1964. For the same reason, individual

Defendants have sovereign immunity for these claims brought against them in their official

capacity.

        We did not have the occasion to consider whether sovereign immunity bars claims for

false arrest or false imprisonment. We must consider this question now. The Pennsylvania

General Assembly has waived sovereign immunity in nine instances: "(1) vehicle liability; (2)

medical-professional liability; (3) care, custody or control of personal property; (4)

Commonwealth real estate, highways and sidewalks; (5) potholes and other dangerous

conditions; (6) care, custody or control of animals; (7) liquor store sales; (8) National Guard

activities; and (9) toxoids and vaccines." 118 Because false arrest and false imprisonment are

intentional torts not listed under any of these exceptions, the named moving Defendants enjoy

sovereign immunity if their actions were taken "within the scope of [their] duties." 119

       Mr. Carroll sues Richard Stuchkus and Jason Flood for false arrest and false

imprisonment. These moving Defendants are members of the Millersville University Police

Department. Sergeant Flood arrested Mr. Carroll and brought him back to the police station

when Mr. Carroll refused to leave the Registrar's Office after Registrar Breaux warned him to

leave or face Millersville University police officers. Officer Stuchkus arrested Mr. Carroll when

he appeared on campus after receiving a no trespass order on March 31, 2015. They took these

actions within the scope of their duties. Sovereign immunity bars false arrest and false

imprisonment claims against Sergeant Flood and Officer Stuchkus in their official capacity.



                                                14
                  2.    Mr. Carroll fails to state a claim for breach of contract against
                        Professor Hoover or Dean Smith.

         Even if sovereign immunity did not bar the breach of contract claim, we would dismiss

Mr. Carroll's breach of contract claim. Mr. Carroll sues Professor Hoover and Dean Smith for

breach of contract alleging the Respiratory Therapy Program's Student Handbook is a

contract. 120 He claims Professor Hoover "ignored the fact that [Director] Chrissos violated the"

Handbook when she fraudulently changed his grade and dismissed him from the program

without a probation period. 121 Six months ago, the University moved to dismiss Mr. Carroll's

breach of contract claim against it arguing the Handbook is not a contract. We agreed with the

University. 122    Professor Hoover and Dean Smith argue we should apply this reasoning to

dismiss the breach of contract claim against them because Mr. Carroll also bases his breach of

contract action against Professor Hoover and Dean Smith on the Handbook. We agree and

dismiss Mr. Carroll's breach of contract claim against Professor Hoover and Dean Smith. 123 As

Mr. Carroll only sues Professor Hoover and Dean Smith under theories of breach of contract,

both individual Defendants are dismissed with prejudice.

                  3.    Mr. Carroll fails to state a claim under Title II of the Civil Rights Act
                        of 1964 against Director Austin, Registrar Sicotte, Assistant Director
                        Wiafe, Vice President Richardson, and Registrar Hutchinson.

        Mr. Carroll alleges Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice

President Richardson, and Registrar Hutchinson punished him for asking for access to his student

records. 124   Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice President

Richardson, and Registrar Hutchinson move to dismiss Mr. Carroll's Title II claim for the same

reason we dismissed the claim against the University-because Mr. Carroll fails to plead a place

of "public accommodation."




                                                15
        In our June 6, 2019 Memorandum, we explained Mr. Carroll's Title II claim requires the

conduct occur in a place of public accommodation. 125 Our Court of Appeals directs a place of

public accommodation must "be one of the statutorily enumerated categories of establishments

that serve the public," and "its operations must affect commerce." 126              Congress did not

enumerate public universities as a category of establishments under Title II. 127

        "[T]he overriding purpose of Title II [is] 'to remove the daily affront and humiliation

involved in discriminatory denials of access to facilities ostensibly open to the general

public.'" 128 Mr. Carroll did not allege facts showing the space in the University where he

suffered harm is a place of public accommodation. We dismiss the claim under Title II against

Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice President Richardson, and

Registrar Hutchinson. 129

               4.      We dismiss Mr. Carroll's claim under Title III as it does not allow
                       him a private cause of action.

       Mr. Carroll alleges Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice

President Richardson, and Registrar Hutchinson violated his rights under Title III of the Civil

Rights Act of 1964. 130     We dismissed Mr. Carroll's Title III claim against the University

reasoning Title III did not afford Mr. Carroll a private right of action. Director Austin, Registrar

Sicotte, Assistant Director Wiafe, Vice President Richardson, and Registrar Hutchinson argue we

should dismiss Mr. Carroll's Title III against them.

       In dismissing Mr. Carroll's Title III claim against the University, we explained: "Under

existing case law, Title III, only authorizes actions by the Attorney General, and not private

plaintiffs." 131 Because no citizen can bring a private claim under Title III of the Civil Rights Act

of 1964, we dismissed Mr. Carroll's claim against the University under Title III. For the same




                                                 16
reason, we dismiss Mr. Carroll's Title III claims against Director Austin, Registrar Sicotte,

Assistant Director Wiafe, Vice President Richardson, and Registrar Hutchinson.

                5.       We dismiss Mr. Carroll's claim under Title IV because Mr. Carroll
                         does not allege facts, but even if he did, Title IV is not a separate cause
                         of action.

        Mr. Carroll alleges Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice

President Richardson, and Registrar Hutchinson violated his rights under Title IV of the Civil

Rights Act of 1964. 132      Director Austin, Registrar Sicotte, Assistant Director Wiafe, Vice

President Richardson, and Registrar Hutchinson argue this claim should be dismissed for the

same reason we dismissed Mr. Carroll's Title IV claim against the University.

        In dismissing the Title IV claim against the University, we explained Congress enacted

Title IV "to remedy the problem of segregation in public schools and colleges." 133 We remain

persuaded by the district court's reasoning in Davis v. Hooper. 134 In Davis, a father sued the

school district on his son's behalf for the school district's poor attempts to handle a classmate's

inappropriate touching of his son at school. 135 The district court dismissed the Title IV claim

because it "does not create a separate cause of action, but rather preserves private rights of

actions under other civil rights acts." 136

        Mr. Carroll fails to allege facts related to segregation. But even if Mr. Carroll could

allege segregation, Title IV does not provide a separate cause of action. 137 We dismiss Mr.

Carroll's Title IV claim against Director Austin, Registrar Sicotte, Assistant Director Wiafe,

Vice President Richardson, and Registrar Hutchinson.

        Because Mr. Carroll alleges no further claims against Registrars Sicotte and Hutchinson,

we dismiss them with prejudice.




                                                 17
        C.      Pennsylvania's Statute of Limitations bars some of Mr. Carroll's claims.

        The Defendants argue Pennsylvania's statute of limitations bars Mr. Carroll's claims. 138

In Pennsylvania, parties grieving certain state law claims, such as false arrest and false

imprisonment, must commence their actions within two years. 139 Our Court of Appeals directs

us to apply the two-year statute of limitations to most federal law claims, such as those under

Section 1983, unless Congress expressly incorporated a limited discovery rule or a judge-made

doctrine tolling the statute of limitations, such as equitable estoppel, into the federal statute. 140

        "The general rule is that state tolling principles also govern § 1983 claims." 141

Pennsylvania allows for tolling of the statute of limitations in instances such as infancy. 142

Absent tolling, a civil rights plaintiff has two years from when he "knew or should have known

of the injury upon which its actions is based." 143

       But plaintiffs may avoid dismissal on a technicality and instead achieve resolution on the

merits if their amended complaint relates back to a timely pleading under Federal Rule of Civil

Procedure 15(c). 144 "At the same time, Rule 15(c) endeavors to preserve the important policies

served by the statute of limitations - most notably, protection against the prejudice of having to

defend against a stale claim, as well as society's general interest in security and stability -          by

requiring 'that the already commenced action sufficiently embraces the amended claims. "' 145

       Mr. Carroll alleges events in October 2014 to April 2015 gave rise to his claims. Mr.

Carroll knew about his injuries as they occurred. The statute of limitations accrued at the time of

the events giving rise to his claims. Mr. Carroll does not argue the statute of limitations tolled,

and we do not see how state or federal tolling principles may apply. The Pennsylvania statute of

limitations bars Mr. Carroll's claims not commenced within two years of when they occurred,

unless later amended complaints "relate back" to the original complaint under Rule 15(c).



                                                   18
        Mr. Carroll initiated this case on March 25, 2016, naming Lancaster County and

Millersville University as Defendants. 146 Judge Stengel promptly dismissed Lancaster County.

On March 27, 2017, Mr. Carroll filed an amended complaint suing the University and twelve

additional Defendants: Director Chrissos, Assistant Director Harleman, Professor Hoover, Dean

Smith, Assistant Director Wiafe, Vice President Richardson, Director Austin, Registrar Breaux,

Former University President Dr. John Anderson, Jonathan Klapper-Lehman, University Vice

President Brian Hazlett, and UPMC - Lancaster Regional Medical Center. 147 After several

missed deadlines and an unsuccessful appeal, we gave Mr. Carroll a fourth "last chance" to file a

second amended complaint. 148 Mr. Carroll filed his second amended complaint on May 6, 2019

suing the same thirteen Defendants from the first amended complaint and adding twelve new

Defendants: Registrar employees Sicotte, Hutchinson, and Wendy "Doe," Deputy Chief

Bauman, Officers Stuchkus, Yanak, and Chanthongthip, Sergeant Flood, Craig Stedman,

Andrew Gonzalez, Tricia Boyd, and Rebecca Mowery. 149

       Moving Defendants argue the statute of limitations bars Mr. Carroll's remaining claims

of false arrest and false imprisonment and violation of due process under Section 1983.

Defendants argue Mr. Carroll's first amended complaint, filed on March 27, 2017, asserted

claims outside of the two-year statute of limitations, except the claims arising from the March

31, 2015 arrest and 2015 convictions. But they conclude Mr. Carroll never served the first

amended complaint on moving Defendants-he only served Millersville University-so the

statute of limitations bars claims against moving Defendants unless they relate back to the

original complaint.

       We proceed by first evaluating the relation back of the second amended complaint to the

original complaint. We conclude the second amended complaint does not relate back to the



                                               19
original complaint and the statute of limitations bars the false arrest and false imprisonment

claims. Second, we evaluate whether the second amended complaint relates back to the timely

claims in the first amended complaint to determine whether the statute of limitations bars these

claims. Though Defendants argue the only timely claims in the first amended complaint are those

based on the March 31, 2015 arrest and subsequent convictions, 150 Mr. Carroll also included

timely due process claims stemming from the March 27, 2015 interim suspension and April 2015

temporary suspension in the first amended complaint. We conclude the statute of limitations does

not bar these due process claims, as they relate back to the timely claims in the first amended

complaint.

               1.      Mr. Carroll's second amended complaint does not relate back to the
                       original complaint and the statute of limitations bars Mr. Carroll's
                       false arrest and false imprisonment claim against Sergeant Flood and
                       Officer Stuchkus in their individual capacities.

       Mr. Carroll's false arrest and false imprisonment claims against Sergeant Flood and

Officer Stuchkus in their individual capacity must relate back to the original complaint to survive

the two-year statute of limitations. Mr. Carroll did not name Sergeant Flood or Officer Stuchkus

in his original complaint. We analyze relation back under Federal Rule of Civil Procedure 15(c)

to determine whether the false arrest and false imprisonment claims relate back. We conclude

they do not.

       "[Rule 15(c)] is the only vehicle available for a plaintiff to amend the complaint to

change or add a defendant after the statute of limitations has run." 151       Rule 15(c) allows a

plaintiff to amend his complaint to change the party or name new parties despite the running of

an applicable state statute of limitations when he satisfies three conditions: (1) the newly asserted

claim arose out of the conduct, transaction, or occurrence set out in the original pleading and,

within the period provided by Federal Rule of Civil Procedure 4(m), or ninety days, the newly


                                                 20
named Defendants are (2) sufficiently on notice of the facts and claims giving rise to the

proposed amendment so they will not be prejudiced in defending on the merits, and (3) the newly

named Defendants knew or should have known the action would have been brought against

them, but for a mistake concerning the proper party's identity. 152

                       a.      The claims asserted by Mr. Carroll in his second amended
                               complaint arise out of the conduct, transaction, or occurrence
                               plead in the original pleading.

       Mr. Carroll asserted claims arising out of the conduct, transaction, or occurrence plead in

the original pleading, satisfying the first requirement for relating back under Rule 15(c).

       In his original complaint, Mr. Carroll plead he submitted an unanswered complaint to

Millersville University alleging racial discrimination, his instructors denied him access to his

student records, the University suspended him without a hearing, and University officers arrested

him unlawfully. 153   Mr. Carroll alleged violations of the First, Fifth, Sixth, and Fourteenth

Amendments, Family Educational Rights and Privacy Act, fraud, false imprisonment,

defamation, and discrimination. 154 The second amended complaint expands on originally plead

events and legal theories.

       "[A]mendments that restate the original claim with greater particularity or amplify the

factual circumstances surrounding the pertinent conduct, transaction or occurrence in the

preceding pleading fall within Rule 15(c)."       Amendments may also relate back when the

amended complaint changes the legal theory. 155

       Mr. Carroll's amended complaints address the same "conduct, transaction, or occurrence"

as the original complaint. He alleges harms arising from the same events occurring at

Millersville University, but he added moving Defendants in the amended complaints. While Mr.

Carroll satisfies the first prong of Rule 15(c), he has not shown Officer Stuchkus or Sergeant



                                                21
Flood had fair notice or should have known the action would be brought against them within the

ninety days under Federal Rule of Civil Procedure 4(m).

                          b.    Mr. Carroll did not sufficiently plead Defendants had notice of
                                the facts and claims giving rise to the proposed amendment.

        The "touchstone for relation back is fair notice." 156 Rule 15(c) requires actual or imputed

notice to newly added Defendants within ninety days, or mid-June 2016. Defendants did not

receive formal notice within the ninety-day period. 157 To impute notice under Rule 15(c), we

may consider two methods: The "shared attorney" method, when the originally named party and

the parties sought to be added are represented by the same attorney so the shared attorney may

have communicated the possibility of joinder in the action to the parties sought to be added; and

the "identity of interest" method, when parties are "so closely related in their business operations

or other activities that the institution of an action against one serves to provide notice of the

litigation to the other." 158

        Sergeant Flood and Officer Stuchkus argue we cannot impute notice from the originally

named Defendant, Millersville University, to them under the "shared attorney" method because

moving Defendants' attorney, who represented Millersville University after the original

complaint, represented only one of the, moving Defendants-University President Anderson-

before October 2019. The shared attorney method does not impute notice to newly named

Defendants where the parties did not share an attorney during the ninety-day period after the

original complaint's filing. 159 Earlier in this analysis, we dismissed the claims against President

Anderson with prejudice because Mr. Carroll did not plead facts or claims against him. We will

not impute notice under the shared attorney method to the rest of the moving Defendants, as they

did not share an attorney with Millersville University during the ninety-day period.




                                                22
        Sergeant Flood and Officer Stuchkus argue we cannot impute notice under the "identity

of interest" method because the moving Defendants and Millersville University do not share a

sufficient nexus of interests. They argue Mr. Carroll cannot plead they have authority to award

him injunctive relief or reverse his discipline or academic decisions and some of them are not

even supervisory employees. They also argue moving Defendants could not have received notice

of the original complaint within ninety days of filing because Millersville University itself did

not learn of the lawsuit until almost a year after filing.

        "[A]bsent other circumstances that permit the inference that notice was actually received,

a non-management employee . . . does not share a sufficient nexus of interests with his or her

employer so that notice given to the employer can be imputed to the employee for Rule 15(c)(3)

purposes." 160 The identity of interest method imputes notice to managerial employees, or

employees who share a sufficient nexus of interests with their employer so their interests as

employees are identical to the employer's interests. 161 But our Court of Appeals instructs us to

generally not impute notice to employees with no administrative or supervisory duties. 162

       We do not analyze the managerial and administrative duties of each moving Defendant

because we could not logically impute notice from an original Defendant which itself lacked

awareness of the lawsuit until after the ninety-day period. Millersville University waived service

in February 2017. 163 Because the original Defendant did not have actual notice of Mr. Carroll's

lawsuit until eleven months after he filed the original complaint, we could not conclude the

moving Defendants had constructive notice within ninety days of the original complaint. Moving

Defendants are prejudiced in maintaining a defense on the merits.




                                                  23
                       c.      The moving Defendants did not know or should have known
                               the action would have been brought against them, but for a
                               mistake.

        Even if Mr. Carroll satisfied the notice requirement, he has not shown Officer Stuchkus

or Sergeant Flood knew or should have known the lawsuit would have been brought against

them but for a mistake in identity.

        Rule 15(c) requires newly added Defendants know or should have known, within ninety

days of the original complaint, they would have been named but for an error. 164 "The rationale

behind this requirement is that a legitimate legal claim should not be squelched by a party

mistakenly identifying the party to be sued." 165 To evaluate the third requirement, we must

consider two factors: (1) whether the plaintiff made a mistake as to the identity of the

Defendants, and (2) the newly added Defendants had knowledge or constructive knowledge the

action would have been brought against them but for the mistake. 166

       The first factor, a mistake of identity, includes mistakes resulting from misnomer as well

as lack of knowledge. 167 Pleading errors could include misidentifying a party or naming a

legally erroneous individual or institutional defendant because of confusion as to the proper

party. "The Rule is widely-understood to allow the addition of new parties that were never

originally named or described." 168 Confusion as to naming institutional or individual Defendants

is precisely the type of mistake recognized by courts. 169 Mr. Carroll, a pro se litigant, named

Millersville University without knowing sovereign immunity would insulate the defendant. We

conclude Mr. Carroll made a mistake of identity within the meaning of Rule 15(c) when he

named Millersville University instead of moving Defendants.

       The second factor asks "what the prospective defendant reasonably should have

understood about the plaintiffs intent in filing the original complaint against the first defendant.



                                                24
To the extent the plaintiffs post filing conduct informs the prospective defendant's

understanding of whether the plaintiff initially made a 'mistake concerning the proper party's

identity,' a court may consider the conduct." 170 Mr. Carroll fails to satisfy the third requirement

of Rule 15(c) for the same reason he failed the second: The Defendants could not have known

about the lawsuit but for a mistake because the original Defendant, Millersville University, had

no knowledge of the lawsuit until eleven months after Mr. Carroll filed the original complaint.

We will not hold the new Defendants knew or should have known they would have been sued

when the original Defendant did not have actual knowledge.

               2.     Mr. Carroll's due process claims in the second amended complaint
                      relate back to the timely due process claims in the first amended
                      complaint.

       The timely claims in the first amended complaint are those claims based on events

occurring on or after March 27, 2015. Those claims include due process claims brought under

Section 1983 regarding Mr. Carroll's March 27, 2015 interim suspension and April 2015 to

Spring 2016 temporary suspension. 171      Interpreting Mr. Carroll's complaints liberally, the

corresponding claims in the second amended complaint include allegations of due process

violations against Lori Austin, Ron Wiafe, Thomas Richardson, and Elaine Chrissos. We

evaluate whether the claims against moving Defendants Director Austin, Assistant Director

Wiafe, and Vice President Richardson relate back to the first amended complaint.

       Mr. Carroll named Director Austin, Assistant Director Wiafe, and Vice President

Richardson as Defendants in his first amended complaint. 172 When the plaintiff does not seek to

add or change parties, Federal Rule of Civil Procedure Rule 15(c)(l)(B) dictates whether the new

pleading relates back to the previous pleading. Under Rule 15(c)(1 )(B), the new pleading relates




                                                25
back if the claim or defense asserted in the amended pleading "arose out of the conduct,
                                                                                            173
transaction, or occurrence set out--or attempted to be set out-in the original pleading."

        "[A]mendments that restate the original claim with greater particularity or amplify the

factual circumstances surrounding the pertinent conduct, transaction or occurrence in the

preceding pleading fall within Rule 15(c)." 174 We must consider whether the two pleadings

share a common core of operative facts. 175 If the pleadings share a common core of operative

facts, we may conclude the opposing party had fair notice of the general facts and legal theory of

the new pleading. 176

       Mr. Carroll asserted due process claims ar1smg out of the conduct, transaction, or

occurrence set out in the first amended complaint. In his first amended complaint, Mr. Carroll

plead Director Austin, Assistant Director Wiafe, and Vice President Richardson prevented him

from receiving copies of his student record, and they suspended him without a hearing after

requesting copies of his student record on March 27, 2015 .177 In his second amended complaint,

Mr. Carroll pleads Assistant Director Wiafe charged Mr. Carroll with violating the student code

of conduct and held a hearing which did not provide him due process. 178 Mr. Carroll also pleads

he met with Director Austin on March 27, 2015 when she provided him a letter from Vice

President Richardson suspending Mr. Carroll because of his actions at the Registrar Office while

seeking his student record on March 25 and 26, 2015. 179        He also pleads Director Austin

suspended him without a judicial affairs hearing. 180

       Because Mr. Carroll pleaded due process claims arising out of the conduct, transaction, or

occurrence set out in the first amended complaint, the statute of limitations does not bar these

due process claims against Director Austin, Assistant Director Wiafe, and Vice President

Richardson.



                                                 26
        D.      Mr. Carroll pleads Section 1983 due process claims.

        Mr. Carroll pleads Section 1983 due process claims against Director Austin and Vice

President Richardson but his due process claim against Assistant Director Wiafe fails.

Defendants argue qualified immunity and the Heck v. Humphrey doctrine shield them from

liability for potential due process violations. We disagree. We deny Director Austin and Vice

President Richardson's motion to dismiss Mr. Carroll's Section 1983 due process claims against

them.

                1.      Mr. Carroll adequately pleads a due process claim against Director
                        Austin and Vice President Richardson but fails to plead a due process
                        claim against Assistant Director Wiafe.

        Mr. Carroll alleges moving Defendants deprived him of his property interest in his

education in violation of his Fourteenth Amendment right to due process. 181             To state a

procedural due process claim under 42 U.S.C. § 1983, Mr. Carroll must allege: (1) a deprivation

of "an individual interest that is encompassed within the Fourteenth Amendment's protection of

'life, liberty, or property,"' and (2) "the procedures available to him [or her] did not provide 'due

process of law. rnl82

        State law indicates whether Mr. Carroll has a property interest protected by the due

process clause of the Fourteenth Amendment. 183 "Courts in the Third Circuit have repeatedly

recognized that a graduate student has a property interest protected by procedural due process in

the continuation of his or her course of study under Pennsylvania law." 184

        In Goss v. Lopez, the Supreme Court held public school students have a property interest

in their education and the due process clause protects them from deprivation of this property

interest without certain minimum procedures. 185 The Court specifically established the

requirements of due process for a suspension of ten days or less of a public school student. 186



                                                27
"Students facing temporary suspension have interests qualifying for protection of the Due

Process Clause, and due process requires, in connection with a suspension of ten days or less,

that the student be given oral or written notice of the charges against him and, if he denies them,

an explanation of the evidence the authorities have and an opportunity to present his side of the

story." 187 Notice and hearing should precede the student's removal from the school, unless the

student "poses a continuing danger to persons or property or an ongoing threat of disrupting the

academic process may be immediately removed from school." 188 If the student poses a danger to

others, the required notice and hearing should occur as soon as practicable after removal. 189 The

Supreme Court recognized longer suspensions and expulsions may require more formal

procedures. 190

       The formal procedures required depend on three factors from Mathews v. Eldridge: (1)

the private interests at stake; (2) the governmental interests at stake, including the government

function involved and the fiscal and administrative burdens entailed by additional or substitute

requirements; and (3) the fairness and reliability of the existing procedures and the probable

value, if any, of any additional or substitute procedural safeguards. 191

                       a.      Mr. Carroll's due process claim against Assistant Director
                               Wiafe fails.

       Mr. Carroll pleads Assistant Director Wiafe violated his due process rights when

Assistant Director Wiafe charged him with violating the student code of conduct without

providing details of the alleged misconduct or the specific rule Mr. Carroll violated. 192 Mr.

Carroll also pleads Assistant Director Wiafe failed to explain the charges at his February 26,

2015 hearing and did not allow Mr. Carroll to present witnesses. 193 Assistant Director Wiafe

found Mr. Carroll responsible for the charges and required him to see the school counselor. 194




                                                  28
Mr. Carroll argues Assistant Director Wiafe caused Mr. Carroll to lose his property interest in his

education in violation of his due process rights. 195

        Assistant Director Wiafe argues Mr. Carroll did not have a due process right implicated

when Assistant Director Wiafe charged him with violations of the student code and held a

hearing. Because the hearing only resulted in the requirement Mr. Carroll seek counseling,

Assistant Director Wiafe argues he did not deprive Mr. Carroll of a property interest in his

education. We agree.

       Even if Assistant Director Wiafe deprived Mr. Carroll of a property interest, he did not

violate Mr. Carroll's due process rights. Assistant Director Wiafe provided him written notice 196

and held a hearing on the charges, which Mr. Carroll attended while refusing to participate

without recording the interaction. 197 Mr. Carroll fails to allege facts about these events to

adequately plead a violation of due process. We dismiss with prejudice all claims against

Assistant Director Wiafe and next consider whether Mr. Carroll successfully pleads facts

alleging a due process violation from his suspensions.

                       b.      Mr. Carroll adequately pleads a due process claim against
                               Director Austin and Vice President Richardson.

       Mr. Carroll pleads Director Austin and Vice President Richardson suspended him without

a hearing, causing Mr. Carroll to lose his property interest in his education in violation of his due

process rights. 198 At a meeting on March 27, 2015, Director Austin handed Mr. Carroll three

letters. The first letter explained charges resulting from Mr. Carroll's March 25, 2015 conduct;

the second letter explained charges resulting from Mr. Carroll's March 26, 2015 conduct; and the

third letter, signed by Vice President Richardson, notified Mr. Carroll of his placement on

interim suspension "solely because of what happen[ed] at the [University's] Registrar's Office

on March 25th and March 26th" and advised he should remain off University property or the


                                                  29
University would charge him with trespassing. 199 Mr. Carroll pleads, in April 2015, Director

Austin suspended him until Spring 2016 without adequate notice or a pre-removal hearing on the

charges from March 25, 26, 27, and 31, 2015. 200 Mr. Carroll alleges due process violations as to

both suspensions: the interim suspension beginning on March 27, 2015 and the temporary

suspension implemented on April 17, 2015 until the Spring 2016 semester. 201

        Director Austin and Vice President Richardson concede Mr. Carroll has a procedural due

process right in his continued education at a public university. But they argue suspension for

student discipline does not require pre-removal hearings when the student's actions pose a

danger to persons or property. 202 Because a jury convicted Mr. Carroll of simple trespass with

intent to terrorize from March 26, 2015 and defiant trespass from his behavior on March 31,

2015, 203 moving Defendants argue they did not violate Mr. Carroll's due process rights by not

providing him a pre-removal hearing when he posed a danger to the community. Director Austin

and Vice President Richardson also argue the criminal proceedings resulting from Mr. Carroll's

suspension-inducing behavior provided him with due process. Finally, moving Defendants argue

Mr. Carroll's public filings show he received due process from Millersville University outside of

the criminal process.

        Before evaluating Director Austin and Vice President Richardson's arguments, we must

remind counsel the temporary suspension deprived Mr. Carroll of his property interest in his

education for far longer than the less-than-ten-day suspensions discussed in Goss. Millersville

University suspended Mr. Carroll from April 17, 2015 to December 31, 2015-an eight-month

suspension. 204   The Matthews v. Eldridge balancing test requires more formal due process

procedures than those required in Goss. The first Eldridge factor, the private interests at stake,

weighs in favor of a more formal level of due process. 205 Mr. Carroll has a significant interest in



                                                30
his education and an eight-month deprivation of this property interest is substantial. The second

Eldridge factor is neutral. 206 While the governmental interests at stake are important, the fiscal

and administrative burdens entailed by additional requirements, such as a more formal hearing

could present witnesses, are not large. The third Eldridge factor, the fairness and reliability of the

existing procedures and the probable value of any additional procedural safeguards, weighs in

favor of a formal level of due process. 207 The existing procedures did not provide Mr. Carroll a

pre-removal hearing and perhaps failed to provide him adequate notice of the post-removal

hearing. Regarding these pleadings as true, the existing procedures did not reliably or fairly

provide Mr. Carroll due process. Additional safeguards may have allowed Mr. Carroll an

opportunity to be heard. Because we find Mr. Carroll plead moving Defendants did not satisfy

the minimum level of due process as defined in Goss, we do not reach the question of what level

of due process the Constitution would require.

       Director Austin and Vice President Richardson first argue they did not need to provide

Mr. Carroll a pre-removal hearing because he posed a danger on campus. Though the Supreme

Court in Goss explained public institutions may hold post-removal hearings if the student facing

suspension poses a danger to persons or property, moving Defendants have not shown Mr.

Carroll posed a danger precluding them from providing him a pre-removal hearing. The jury

acquitted Mr. Carroll of simple trespass with intent to terrorize from events occurring on March

26, 2015. 208   Mr. Carroll's criminal conviction for defiant trespass from his self-described

"protest" of his interim suspension on March 31, 2015 does not demonstrate he posed a danger to

persons or property. 209 Director Austin and Vice President Richardson cannot argue Mr.

Carroll's behavior on March 31, 2015, leading to a criminal conviction, formed the basis for their

decision to not hold a pre-removal hearing as to the interim suspension doled out on March 27,



                                                 31
2015. As to the temporary suspension removing Mr. Carroll until Spring 2016, movmg

Defendants do not explain how Mr. Carroll's behavior on March 31, 2015 posed a danger. Mr.

Carroll alleges he intended to go to class, in what appears to be a peaceful protest, when Officer

Stuchkus arrested him. 210    Defying a no-trespass order, without accompanying threatening

behavior, does not make Mr. Carroll dangerous enough to lose his property interest in a pre-

removal hearing.

       We could envision Mr. Carroll's behavior in spring 2015 giving rise to the charges of

violating the student code of conduct informed Director Austin and Vice President Richardson's

decision to not hold pre-removal hearings on the interim suspension or the temporary suspension.

On March 26, 2015, Director Austin defined the March 25 charges pending against Mr. Carroll

as harassing and disorderly conduct, failure to comply with law enforcement or university

officers, and creating excessive noise or commotion. 211 Director Austin's letters from April 17,

2015 describe additional charges of trespassing, unlawful conduct, failing to comply with a

sanction, and failing to appear at hearings when directed to do so. 212 While these letters describe

how Mr. Carroll may have created disturbances in his attempt to locate his student records,

Director Austin and Vice President Richardson fail to explain how Mr. Carroll's actions rise to

the level of "danger" precluding the availability of a hearing before suspension. At this stage,

relying solely on the pleadings, we will not assume Mr. Carroll posed a danger to persons or

property to the extent of waiving his due process right to a pre-removal hearing.

       Defendants also argue the criminal proceedings resulting from Mr. Carroll's behavior on

March 26 and 31, 2015 provided him due process. Director Austin and Vice President

Richardson do not cite supporting case law. Goss contradicts this conclusion. Mr. Carroll's

property interest in his education is separate and distinct from his criminal trespass charges,



                                                32
warranting a separate and distinct process. As we determined Director Austin and Vice President

Richardson have not shown how Mr. Carroll posed danger to persons or property necessitating

post-removal hearings, we reject the argument post-removal criminal proceedings alleviate

Millersville University's need to comport with the due process clause of the Fourteenth

Amendment.

       Defendants' final argument Mr. Carroll received due process from Millersville University

also fails. Mr. Carroll pleads he did not receive a pre-removal hearing before his interim

suspension, because Director Austin and Vice President Richardson told Mr. Carroll about his

interim suspension, allegedly based on his behavior on March 25 and 26, on March 27. 213

Because moving Defendants failed to explain how Mr. Carroll posed a danger to persons or

property, we will not dismiss Mr. Carroll's due process claim based on his interim suspension at

this time. In addition, the interim suspension lasted more than ten days and thus may implicate a

higher level of due process than required in Goss. But we do not reach the Eldridge three-factor

balancing test because Director Austin and Vice President Richardson do not demonstrate they

provided the baseline level of due process required by Goss.

       The pleadings do not paint a clear picture of the events leading to Mr. Carroll's

temporary suspension. Mr. Carroll alleges Director Austin suspended him without a hearing

based on events occurring on March 25, 26, 27, and 31, 2015. 214 Mr. Carroll attaches a March

26, 2015 letter from Director Austin providing notice of charges stemming from the March 25

incident, setting a scheduled hearing for April 3, 2015. 215 Mr. Carroll pleads Director Austin, in

"early April," served him a document charging violations of the student code of conduct on

March 27 and 31, 2015, but does not plead he received pre-hearing notice of alleged student code

violations from March 26. 216



                                                33
        Though Mr. Carroll attaches three letters from Director Austin, all dated April 17, 2015,

concerning incidents occurring on March 26, 27, and 31, these letters claim Mr. Carroll failed to

appear at his scheduled hearing on April 15, 2015. 217       We cannot locate an allegation or

document showing Mr. Carroll received notice of the charges against him for his March 26

conduct before his alleged hearing on April 15, 2015. These letters appear to combine notice and

post-hearing sentencing in one.

        We also cannot locate anything providing Mr. Carroll notice of the April 15, 2015

hearing. Though the March 26 letter from Director Austin provides Mr. Carroll notice of a

hearing scheduled for April 3, 2015 regarding the March 25 incident, Director Austin's April 17

letter regarding the March 26 incident explains "all four outstanding cases are being heard at the

same time." 218 Because the combination of "all four incidents" may refer to the incidents on

March 25, 26, 27, and 31, we can fairly question whether the April 3, 2015 hearing occurred.

Regardless of the occurrence or nonoccurrence of the April 3 hearing, Mr. Carroll pleads

Director Austin and Vice President Richardson violated his due process rights because he alleges

he did not receive due process and the pleadings do not show notice of a pre-removal hearing.

And the Eldridge three-factor balancing test requires an even more formal level of due process.

While Director Austin and Vice President Richardson may ultimately succeed in their argument,

discovery must first clarify the events leading to Mr. Carroll's temporary suspension.

               2.     Qualified immunity does not bar Mr. Carroll's due process claims.

       Director Austin and Vice President Richardson argue qualified immunity shields them

from liability against Mr. Carroll's due process claims, as a reasonable person would not believe

the moving Defendants violated clearly established rights. Moving Defendants do not properly

recite the standard for qualified immunity.



                                               34
        A government official "is entitled to qualified immunity as long as she does not violate a

'clearly established' constitutional or federal right." 219 "Qualified immunity protects 'all but the

plainly incompetent or those who knowingly violate the law. ,,,22o "If a government official ...

reasonably thinks her conduct complies with the law, she is shielded from liability."221 "A right

is clearly established for qualified immunity purposes where its contours are 'sufficiently clear

that a reasonable official would understand that what [s]he is doing violates that right. '"222 "In

other words, the application of the right to the issue at hand must be 'beyond debate."' 223

        To determine whether qualified immunity shields Director Austin and Vice President

Richardson from Mr. Carroll's due process claims, we ask "(1) whether the facts alleged by the

plaintiff show the violation of a constitutional right; and (2) whether the right at issue was clearly

established at the time of the alleged misconduct." 224 If Mr. Carroll fails to satisfy either prong,

we must find in favor of Director Austin and Vice President Richardson as a matter oflaw. 225

       As we have discussed above at length, Mr. Carroll adequately pleads violation of his due

process rights. Mr. Carroll's due process rights were clearly established at the time of the alleged

misconduct because Mr. Carroll alleges he was a student at Millersville University and moving

Defendants placed him on interim suspension without a pre-removal hearing and placed him on

temporary suspension potentially without notice or the opportunity to be heard. The Supreme

Court in Goss v. Lopez clearly establishes these minimum due process requirements for

suspending a student. Relying on the plead facts, a reasonable official would have known his

actions violated a clearly established right. We cannot, at this stage, accept Director Austin and

Vice President Richardson's argument qualified immunity shields them from suit in their

individual capacity.




                                                 35
                  3.    The Heck v. Humphrey favorable termination doctrine does not bar
                        Mr. Carroll's due process claims.

        Director Austin and Vice President Richardson argue Heck v. Humphrey bars Mr.

Carroll's due process claims against them, as success in those claims would necessarily

invalidate Mr. Carroll's convictions. Defendants argue the conviction of defiant trespass "means

that the communication not to trespass-i.e. the verbal suspension and/or Richardson letter of

March 27, 2015, was valid." 226 Director Austin and Vice President Richardson overstate the

reach of the Heck v. Humphrey favorable termination doctrine.

        In Heck v. Humphrey, the Supreme Court held a plaintiff convicted of a crime may not

pursue a Section 1983 civil rights claim ~here success of the plaintiffs case would necessarily

imply the invalidity of his conviction or sentence unless the plaintiff showed favorable

termination of the underlying proceeding. 227 "[A] [Section] 1983 plaintiff must prove [his] ...

conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court's issuance of writ of habeas corpus" to recover damages for "harm caused by

actions whose unlawfulness would render a conviction or sentence invalid."228 Where a plaintiff

seeks damages relating "to a conviction or sentence that has not been so invalidated," the

plaintiffs civil rights claim "is not cognizable under [Section] 1983."229 But "if the district court

determines that the plaintiffs action, even if successful, will not demonstrate the invalidity of

any outstanding criminal judgment against the plaintiff, the action should be allowed to proceed,

in the absence of some other bar to the suit."230

       The Court analogized the Section 1983 claim to the common-law cause of action of

malicious prosecution, which requires proof of favorable termination of the prior criminal

proceeding. 231    Adopting this element of malicious prosecution, the Court applied its new


                                                    36
favorable termination doctrine to the example of the crime of resisting arrest. 232 The Court

defined the crime, "intentionally preventing a peace officer from effecting a lawful arrest,"

holding a Section 1983 action against the arresting officer for violation of his Fourth Amendment

right to be free from unreasonable seizures would be incognizable because success would negate

an element of his convicted offense. 233

        In Nelson v. Jashurek, our Court of Appeals reversed a district court's holding Heck

barred a prisoner's Section 1983 excessive force claim. 234 The prisoner brought a Section 1983

excessive force claim, which the district court held would necessarily invalidate the prisoner's

underlying conviction of resisting arrest. 235 Our Court of Appeals held Heck does not bar an

excessive force claim because the claim can stand without challenging any element of the

conviction. 236 Finding the arresting officer used excessive force would not imply the arrest itself

was unlawful. 237 But Heck would bar a claim for false arrest, as success on a false arrest claim

would invalidate an element of the underlying conviction ofresisting arrest. 238

       A jury convicted Mr. Carroll of defiant trespass. 239      Pennsylvania's defiant trespass

statute reads: "A person commits an offense if, knowing that he is not licensed or privileged to

do so, he enters or remains in any place as to which notice against trespass is given by ... actual

communication to the actor. " 240

       If Mr. Carroll succeeded on his Section 1983 due process claims, his success would not

invalidate his conviction for defiant trespass on March 31, 2015. A jury found Mr. Carroll guilty

for defiant trespass because he violated the March 27, 2015 no trespass order. The no trespass

order was distinct from the interim suspension: Mr. Carroll pleads Vice President Richardson's

letter described why they imposed an interim suspension and ordered Mr. Carroll "must leave

campus immediately after receiving this notice and remained [sic] off of MU property or he'll be



                                                37
arrested and charged with Trespassing."241 Mr. Carroll received notice against trespass by actual

communication to the actor through Vice President Richardson's letter, separate and apart from

his interim suspension. He went to campus in violation of the no trespass order he had received.

The terms of the interim suspension did not prohibit Mr. Carroll's presence on campus; rather,

the no trespass order forbid him from returning.

           If Mr. Carroll succeeded on the merits of his Section 1983 due process claim, his

successful civil suit would not necessarily imply the invalidity of his defiant trespass conviction.

The favorable termination doctrine does not bar his claim. We deny Director Austin and Vice

President Richardson's motion to dismiss the due process claims at this junction.

III.       Conclusion

           We deny Director Austin's and Vice President Richardson's motion to dismiss the due

process claims. We grant the motion to dismiss all other claims. We dismiss Former University

President Anderson, Student Affairs Vice President Hazlett, Professor Hoover, Deputy Chief

Bauman, Sergeant Flood, Officers Stuchkus and Chanthongthip, Registrars Sicotte and Breaux,

Retired Dean Smith, Assistant Director Wiafe, and Registrar Hutchinson with prejudice.


1
    ECF Doc. No. 83 at ,r 4.

2
    Id. at,r 5.

3
    Id. at ,r 6; ECF Doc. No. 17-1 at 5.

4
    ECF Doc. No. 17-1 at 5.

5
    ECF Doc. No. 83 at ,r 6.

6   ECF Doc. No. 17-1 at 3-16.

7
    Id. at 13.

s Id.


                                                38
9
     Id.

10   Id

11
     Id at 2.

12   Id

13
     ECF Doc. No. 83 at ,I 7.
14
     Id at ,I 8.
15
     ECF Doc. No. 17-1 at 40.

16
     ECF Doc. No. 83 at ,r,r 6, 9, 16.

17
     Id at,I9.
18
     Id at ,I 9.
19
     ECF Doc. No. 17-1 at 17.

20
     ECF Doc. No. 83 at ,I 9.

21
     Id at ,I 10.
22
     Id at ,r,r 10-12.
23
     Id at ,I 11.
24
     Id at ,r 12; ECF Doc. No. 17-1 at 39.
25
     ECF Doc. No. 83 at ,I 12.

26   Id

21   Id

28
     Id at ,I 13.

29   Id

30   Id

31
     Id at ,r,r 14-16.

                                             39
32
     Id. at ,r 14.

33   Id.

34
     Id. at ,r 15.

35   Id.

36   Id.

37
     Id. at ,r 16.
38
     Id. at ,r 17.
39
     Id.; ECF Doc. No. 17-3 at 13-14.
40
     ECF Doc. No. 83 at ifif 16-17.
41
     Id.at,rl7.

42   Id.

43
     Id. at ,r 16.
44
     Id. at if 18.

45   Id.

46
     Id.; ECF Doc. No. 17-1 at 39-40.
47
     ECF Doc. No. 83 at ,r 18.

48
     Id. at ,r 20.

49   Id.

50   Id.

51
     Id. at,r,r21, 28.
52
     Id. at ,r 21.
53
     Id. at if 22.

54   Id.


                                        40
55   Id

56   Id

57
     Id at ,r 23.

58   Id

59   Id

60   Id.

6t   Id

62
     Id at ,r 24.
63
     Id. at ,r 25.

64   Id.

65
     Id. at ,r 35.

66
   Commonwealth of Pennsylvania v. Carroll, 88 MDA 2016, CP-36-CR-0001537-2015 (Pa.
Super. 2016). Our Court of Appeals has "held that a prior judicial opinion constitutes a public
record of which a court may take judicial notice." M & M Stone Co. v. Pennsylvania, 388 F.
App'x 156, 162 (3d Cir. 2010). When taking judicial notice of a prior judicial opinion, we may
not examine the trial transcripts or assess the validity of the facts in the opinion. Id But we may
consider the legal conclusions reached by the court in the earlier opinion. Id ("Without
considering the underlying factual analyses by the EHB and Commonwealth Court for their
truth, and instead simply acknowledging the EHB and Commonwealth Court's conclusions, the
District Court properly [took judicial notice].").
67
     Carroll, 88 MDA 2016.

68   Id

69
     ECF Doc. No. 3.

70
     Id at 3.
71
     Id at 2.
72
     ECF Doc. No. 2.
73
     ECF Doc. No. 11.


                                                41
 74
      ECF Doc. No. 17.
 75
      ECF Doc. No. 18.
76
      ECF Doc. No. 46 at n.1.

77
   Id ("I am granting this motion for leave to amend because of the pro se status of the plaintiff.
It is important to allow such a plaintiff to have a full and complete opportunity to be heard.").
78
      ECF Doc. No. 51.
79
      ECF Doc. No. 52.

80
      ECF Doc. No. 59.
81
      ECF Doc. No. 65.

82
      ECF Doc. No. 66 ("Plaintiff is granted one last chance to file an amended complaint").

83
      ECF Doc.-No. 69.

84
  ECF Doc. No. 74 (emphasis removed) ("[W]e amend our October 9, 2018 Order (ECF Doc.
No. 66) solely to allow Plaintiff one last chance to file a [second] amended complaint").

85
      ECF Doc. No. 78.

86
      ECF Doc. No. 81.

87
      ECF Doc. No. 82.

88
      ECF Doc. No. 83.

89
   Mr. Carroll pleads three discrete sections with the (1) federal constitutional rights, (2) federal
laws, and (3) state laws at issue. Id at ,r 2(b)-(d). But "[a] pleading that states a claim for relief
must contain . . . a short and plain statement of the claim showing the pleader is entitled to
relief." Fed. R. Civ. P. 8(a)(2). Mr. Carroll's citation to the United States Constitution, federal
law, and state law, alone, does not meet Rule 8. We only consider Mr. Carroll's claims meeting
Rule 8, which he asserts in the "Statement of Claims" section of the second amended complaint.

The Supreme Court directs a pro se complaint, "however inartfully pleaded," must be held to
"less stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S.
519, 520-21 (1972). We are nonetheless directed to review the pleading to ensure it has
"sufficient factual matter; accepted as true; to state a claim to relief that is plausible on this face."
Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015), as amended (Mar. 24, 2015) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). "[T]he pleading standard Rule 8 announces does

                                                   42
not require 'detailed factual allegations,' but it demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (quoting Bell At!. Corp. v. Twombly,
550 U.S. 544, 553 (2007)).
90
      ECF Doc. No. 83 at ,r 27.
91
      Id at ,r 33.
92
      Id at ,r 36.
93
      Id at ,r 38.
94
      Id at ,r 40.
95
      Id at ,r 44.
96
      Id at ,r 46.
97
      ECF Doc. No. 85.
98
      ECF Doc. No. 87.
99
      ECF Doc. No. 86 at 4-10.

100   Id.

IOI   Id

102
      ECF Doc. No. 84 at ,r 1.
103
   ECF Doc. No. 93 (noting USM-285 forms were sent to Mr. Carroll on May 31, 2019, June 20,
2019, and July 25, 2019).
104
      ECF Doc. No. 94.
105
      ECF Doc. No. 95 at ,r 13.

106   Id

107
    When considering a motion to dismiss "[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe
them in a light most favorable to the non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422,
426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir.
2010)). To survive dismissal, "a complaint must contain sufficient factual matter, accepted as
true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678


                                                  43
(2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Id. (citing Twombly, 550 U.S.
at 556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion:
(1) "it must 'tak[e] note of the elements [the] plaintiff must plead to state a claim;'" (2) "it should
identify allegations that, 'because they are no more than conclusions, are not entitled to the
assumption of truth;'" and, (3) "[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an
entitlement for relief." Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016)
(quoting Iqbal, 556 U.S. at 675, 679).
108
    See Fed. R. Civ. P. 8(a)(2). "Under Federal Rule of Civil Procedure 8(a)(2), a pleading must
contain a "short and plain statement of the claim showing that the pleader is *678 entitled to
relief." As the Court held in Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929, the
pleading standard Rule 8 announces does not require "detailed factual allegations," but it
demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation. Id., at 555,
127 S.Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209
(1986)). A pleading that offers "labels and conclusions" or "a formulaic recitation of the
elements of a cause of action will not do." 550 U.S., at 555, 127 S.Ct. 1955. Nor does a
complaint suffice if it tenders "naked assertion[s]" devoid of "further factual enhancement." Id.,
at 557, 127 S.Ct. 1955." Ashcroft v. Iqbal, 556 U.S. 662, 677-78, 129 S. Ct. 1937, 1949, 173 L.
Ed. 2d 868 (2009).
109
      ECF Doc. No. 86 at 4-10.
110
   Id. at 4 (citing College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S.
666, 670 (1999).
111
    Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249,254 (3d Cir.2010) (quoting Hafer v. Melo,
502 U.S. 21, 25 (1991)); see also Kentucky v. Graham, 473 U.S. 159, 166 (1985) ("As long as
the government entity receives notice and an opportunity to respond, an official-capacity suit is,
in all respects other than name, to be treated as a suit against the entity. It is not a suit against the
official personally, for the real party in interest is the entity.") (citation omitted).
112
      1 Pa. Cons. Stat. Ann. § 2310. Pa. Const. art. 1 § 11.
113
      E.g., ECF Doc. No. 83 at ,r,r 20, 22, 42-43.

114
      Id. at ,r,r 6, 9; ECF Doc. No. 103.

115
      ECF Doc. No. 83 at ,r,r 9, 16.
116
      Id. at ,r,r 17, 20, 23.
117
      Id. at ,r,r 20, 21, 49.

                                                     44
118
      See 42 Pa. Cons. Stat. Ann. § 8522(b).
119
    1 Pa. Cons. Stat. Ann.§ 2310; see also Basile v. Twp. ofSmith, 752 F. Supp. 2d 643,670
(W.D. Pa. 2010) ("since the state common law claims against Officers Price and North, in their
official capacities, if successful, would impose liability on their respective municipalities, and
under§§ 8541 and 8542(b), municipalities are immune from suit, even for acts of malice or
willful misconduct, the municipalities' immunity likewise applies to Defendants' Price and North
in their official capacities. Accordingly, the state common law claims of false arrest and
malicious prosecution against Officers Price and North, in their official capacities, will be
dismissed with prejudice.").
120
      ECF Doc. No. 83 at ,r 7.
121
      Id at ,r,r 10, 11, 39.
122
      ECF Doc. No. 85 at 13-14.
123
   In our June 6 Memorandum dismissing Mr. Carroll's breach of contract action against the
University, we explained:

              A cause of action for breach of contract must be established by pleading
      (1) the existence of a contract, including its essential terms, (2) a breach of a duty
      imposed by the contract and (3) resultant damages." The Pennsylvania Supreme
      Court "has declined to construe the student handbook of a public university as a
     contract between the public university and the student." In Johnson v. Temple
      Univ., the district court granted the defendant's motion for summary judgment.
     Regarding a breach of contract claim, the district court held the plaintiffs
     reference to the university's handbook as a contract is unfounded.
ECF Doc. No. 86.

        Because Mr. Carroll claimed the University was liable for breach of contract by failing to
follow the Program's Student Handbook, and this Handbook failed to meet basic requirements of
being a contract, we dismissed Mr. Carroll's breach of contract action against the University.
        Mr. Carroll also bases his breach of contract action against Professor Hoover on the
Professor's alleged breach of the Student Handbook. As we found five months ago, an alleged
violation of the Handbook cannot support a breach of contract claim. Mr. Carroll's breach of
contract claim against Professor Hoover fails and is dismissed.
124
      ECF Doc. No. 83 at ,r 47.
125
   42 U.S.C. § 2000a(a). Congress provided: "All persons shall be entitled to the full and equal
enjoyment of the goods, services, facilities, advantages, and accommodations of any place of
public accommodation, as defined in this section, without discrimination or segregation on the
ground ofrace, color, religion, or national origin." Id.



                                                45
126
      US. v. Lansdowne Swim Club, 894 F.2d 83, 86 (3d Cir. 1990).
127
      42 U.S.C. § 2000a(b).
128
      Daniel v. Paul, 395 U.S. 298, 307-08 (1969).
129
      In our June 6, 2019 Memorandum, we explained:

                   In Gilmore v. Amityville Union Free Sch. Dist., the district court dismissed
           the Title II claim as the plaintiffs did not offer "evidence to the contrary" showing
           the defendant was a place of public accommodation. 305 F. Supp. 2d 271, 279
           (E.D.N.Y. 2004). School board candidates claimed the defendant incorrectly
           counted election votes. Id. at 274. The election took place at two public schools
           within the district. Id. The district court found "that '[p ]ublic schools do not
           purport to be open to the general public in the ways, that for example, hotels,
           restaurants and movie theaters (all establishments explicitly covered by Title II)
          do."' Id. at 278-79 (citing Harless v. Darr, 937 F. Supp. 1351, 1354 (S.D. Ind.
           1996)).
                   In Martin v. Univ. of New Haven, Inc., the plaintiff alleged private
          university faculty harassed him and discriminated against him due to his religion.
          359 F. Supp. 2d 185, 188 (D. Conn. 2005). The plaintiff claimed the private
          university is liable under the Civil Rights Act because there is a cafeteria on the
          premises, which satisfies the place of public accommodation. Id. The district
          court granted the defendant's motion for summary judgment because the plaintiff
          did not demonstrate the university's cafeteria serves the general public rather
          than only faculty, staff, and students. Id. at 188-89.
                   We are also persuaded by the court's reasoning in Alja-Iz v. Ramsey,
          where the plaintiff sued a public university for denying him "admission to certain
          higher-level math classes and to the [university's] PhD program." No. 14-618,
          2017 WL 6485803, at * 12 (W.D. Ky. Sept. 13, 2017), report and
          recommendation adopted 2017 WL 6504012 (W.D. Ky. Sept. 22, 2017). The
          district court found, "[t]he University's graduate mathematics department is not a
          place of public accommodation as contemplated by Title II of the Civil Rights
          Act. Rather, it is a source of academic programs intended to have competitive
          admission policies and specialized areas of academic interest." Id. The district
          court also held "the concept of a place of public accommodation does not apply to
          the University as a whole or all of the actions of its agents." Id.

ECF Doc. No. 86 pp. 7-8.
130
      ECF Doc. No. 83 at ,r 46.
131
   Davis v. City of Dearborn, No. 09-14892, 2010 WL 5282015, at *18-19 (E.D. Mich. Dec. 17,
2010) (internal citations removed) (dismissing plaintiffs Title III claim).



                                                   46
132
      ECF Doc. No. 83 at ,r 46.

133
    Gilmore v. Amityville Union Free Sch. Dist., 305 F. Supp. 2d 271, 279 (E.D.N.Y. 2004)
(explaining Title IV "was enacted to remedy the problem of segregation in public schools and
colleges").

134
      Davis v. Hooper, No. 07-632, 2008 WL 4220062 (D. Del. Sept. 15, 2008).

135   Id. at * 1.

136
      Id. at *14; see Cannon v. Univ. of Chicago, 441 U.S. 677, 724 n.12 (White, J., dissenting).
137
   42 U.S.C. § 2000c-8; see also Bedford v. Univ. of Louisville Sch. of Med., No. 88-6423, 1989
WL 123143, at *3 (6th Cir. Oct. 19, 1989) (finding "[t]he District Court properly found that §
2000c-8 does not create a separate cause of action, but rather preserves private rights of action
under other civil rights acts").

138
   Moving defendants raised this claim in their initial responsive pleadings as required under
Fed. R. Civ. P. 8(c)(l). ECF Doc. No. 18; ECF Doc. No. 99; ECF Doc. No. 103; ECF Doc. No.
107; ECF Doc. No. 108.

139
      42 Pa. Cons. Stat.   ,r 5524.
140
      Stephens v. Clash, 796 F.3d 281, 287-288 (3d Cir. 2015).
141
      Kach v. Hose, 589 F.3d 626, 639 (3d Cir. 2009).

142
      42 Pa. Cons. Stat.   ,r 5533.
143
      Wisniewski v. Fisher, 857 F.3d 152, 157-158 (3d Cir. 2017).

144
      Glover v. FDIC, 698 F.3d 139, 145 (3d Cir. 2012).

145
      Id. (quoting Nelson v. County ofAllegheny, 60 F.3d 1010, 1014-15 (3d Cir. 1995)).

146
      ECF Doc. No. 3.

147
      ECF Doc. No. 17.

148
      ECF Doc. No. 82.

149
      ECF Doc. No. 83.

150Mr. Carroll did not timely plead false arrest or false imprisonment claims against either
Sergeant Flood or Officer Stuchkus in his first amended complaint. He does not state a claim for


                                                  47
false arrest. He pleads Sergeant Flood arrived at the Registrar Office on March 25, 2015 but does
not plead Sergeant Flood falsely arrested him. Mr. Carroll does not plead facts against Officer
Stuchkus in his first amended complaint. Mr. Carroll's false arrest and false imprisonment claims
only survive the statute of limitations if they relate back to the original complaint; we conclude
they do not.

151
      3 Moore's Federal Practice, ,r 15.19[3][a] (3d ed. 2019).
152
      Fed. R. Civ. P. 15(c)(l)(c).

153
      ECF Doc. No. 3 at 3.

154
      Id at 2.
155
   F. R. Civ. P. 15(c)(l)(B) (amended pleading relates back when it "asserts a claim or defense
that arose out of the conduct, transaction, or occurrence set out-or attempted to be set out-in
the original pleading" [emphasis added]); 3 Moore's Federal Practice, ,r 15.19[2] (3d ed. 2019).

156
      Glover v. FDIC, 698 F.3d 139, 145-146 (3d Cir. 2012).
157
   Mr. Carroll filed his second amended complaint name Officer Stuchkus and Sergeant Flood in
May 2019. Even if Mr. Carroll accomplished timely service of moving defendants, he would not
have provided formal notice within ninety days of filing of the original complaint, or by June
2016.

158
   Garvin v. City of Philadelphia, 354 F.3d 215, 222-223 (3d Cir. 2003) (quoting Singletary v.
Pennsylvania Department of Corrections, 266 F.3d 186, 197 (3d Cir. 2001)).
159 Id at 223 ("Inasmuch as Neuhauser's representation did not begin until after the 120-day
period following the filing of the complaint had ended, any later shared representation was
irrelevant in the relation back analysis.").

160   Singletary v. Pennsylvania Department of Corrections, 266 F.3d 186,200 (3d Cir. 2001).

161
      Id at 199.

162   Id.

163
      ECF Doc. No. 10.

164
      F. R. Civ. P. 15(c)(l)(C)(ii).

165
      3 Moore's Federal Practice, ,r 15.19[3][d] (3d ed. 2019).

166   Id.


                                                   48
167
      Arther v. Maersk, Inc., 434 F.3d 196,208 (3d Cir. 2006).
168
      Fields v. Blake, 349 F. Supp. 2d 910,918 (E.D.Pa. 2004).

  3 Moore's Federal Practice, ,r 15.19[3][d] (3d ed. 2019); See, e.g., Stewart v. Philadelphia
169

Housing Authority, 487 F. Supp. 2d 584, 590 (E.D.Pa. 2007).
17
  °Krupski v. Costa Crociere SpA, 560 U.S. 538, 553-554 (2010).
171
    ECF Doc. No. 17 at 3 ("Mr. Carroll has liberty and property interest [sic] in his continued
education in Millersville University of Pennsylvania Respiratory Program. He notice [sic] he lost
this property right when he was retaliated against for asking for his Student Record on March 27,
2015 he was suspended [sic]"); Id. at 4 ("Plaintiff was expelled without a hearing for asking for
his Student Records On [sic] March 27, 2015"); Id. at 12 ("The plaintiff [sic] rights to property
and liberty was [sic] violated by defendant (Millersville University of Pennsylvania) [sic] on
March 27, 2015. The University suspended the plaintiff indefinitely without a hearing in
retaliation for i [sic] requesting copies of his student record").

172
      ECF Doc. No. 17.
173
      Fed. R. Civ. P. Rule 15(c)(l)(B).

174
      Bense! v. Allied Pilots Ass 'n, 387 F.3d 298, 310 (3d Cir. 2004).

11s   Id.

116   Id.

177
      ECF Doc. No. 17 at 3, 4, 12.

178   ECF Doc. No. 83 at ,r,r 29, 30.

179
      Id. at ,r 31.

180
      Id. at ,r 35.
181
      Id. at ,r 32.

182Hill v. Borough of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (quoting Alvin v. Suzuki,
227 F.3d 107, 116 (3d Cir. 2000)).

183 Dee v. Borough of Dunmore, 549 F.3d 225, 229 (3d Cir. 2008) (citing Board of Regents v.
Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L. Ed. 2d 548 (1972) ("Property interests are not
created by the Constitution. Rather they are created and their dimensions are defined by existing
rules or understandings that stem from an independent source such as state law.")).


                                                   49
184
      Borrell v. Bloomsburg University, 955 F. Supp. 2d 390, 402 (M.D. Pa. 2013).
185
      Goss v. Lopez, 419 U.S. 565, 574 (1975).

186   Id.

187
      Id. at 581.
188
      Id. at 582.
189
      Id at 582-583.
190
      Id. at 584.
191
      Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
192
      ECF Doc. No. 83 at ,I 29.
193
      Id at ,I 30; ECF Doc. No. 17-3 at 24.
194
      ECF Doc. No. 83 at ,I 17.
195
      Id at ,I 29.
196
      ECF Doc. No. 17-3 at 24.
197
      ECF Doc. No. 83 at ,I 17.
198
      Id at ,I 32.
199
      Id at,I23.
200
      Id at ,I 35.
201
      Id at ,r,r 31, 35; ECF Doc. No. 17-3 at 19, 22.
202
      ECF Doc. No. 99 at 17.

203 Though Defendants argue the jury convicted Mr. Carroll of trespass on March 26 and March
31, the jury only convicted Mr. Carroll of defiant trespass from his appearance on campus on
March 31, 2015. Commonwealth of Pennsylvania v. Carroll, 88 MDA 2016, CP-36-CR-
0001537-2015 (Pa. Super. 2016). The jury acquitted Mr. Carroll of simple trespass with intent to
terrorize from events on March 26, 2015. Id

204
      ECF Doc. No. 17-3 at 22.


                                                   50
205
      Mathews v. Eldridge, 424 U.S. 319,335 (1976).

206   Id

201   Id

208
   Commonwealth of Pennsylvania v. Carroll, 88 MDA 2016, CP-36-CR-0001537-2015 (Pa.
Super. 2016).
209
      ECF Doc. No. 83 at ,I 25.
210
      Id at ,I 25.
211
      ECF Doc. No. 17-3 at 15-16.
212
      Id at 17-23.

213
      ECF Doc. No. 83 at ,I 31.
214
      Id at ,I 35.
215
      ECF Doc. No. 17-3 at 15-16.
216
      ECF Doc. No. 83 at ,I 34.
217
      ECF Doc. No. 17-3 at 17-23.
218
      Id at 18.
219   Borrell v. Bloomsburg University, 870 F.3d 154, 162 (3d Cir. 2017)
220   Id (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
221   Borrell, 870 F.3d at 162 (citing Pearson v. Callahan, 555 U.S. 223,244 (2009)).
222Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012) (quoting Saucier v. Katz, 533 U.S. 194,
201 (2001)); see Borrell, 870 F.3d at 163 (identifying the relevant question for qualified
immunity analysis as "[W]ould a reasonable official have known that her actions violated a
clearly established right?").
223Borrell, 870 F.3d at 162 (quoting Zaloga v. Borough of Moosic, 841 F.3d 170, 175 (3d Cir.
2016)).
224   James v. City of Wilkes-Barre, 700 F.3d 675,679 (3d Cir. 2012).


                                                 51
225   Id

226
      ECF Doc. No. 99 at 14.
227
      Heckv. Humphrey, 512 U.S. 477, 486-87 (1994).

22&   Id

229
      Id at 487 (emphasis in original).
230
      Id (emphasis in original).

231
      Id at 484-485.
232
      Id at 486 n. 6.

233   Id

234
      Nelson v. Jashurek, 109 F.3d 142, 147 (3d Cir. 1997).
235
      Id at 145.
236
      Id at 145-146.

231   Id

23s   Id

239
   Commonwealth ofPennsylvania v. Carroll, 88 MDA 2016, CP-36-CR-0001537-2015 (Pa.
Super. 2016).

240
      18 Pa.C.S. § 3503(b)(l)(i).

241
      ECF Doc. No. 83 at ,r 23.




                                                 52
